Brown, J.,
dissents and votes to reverse the judgment and order a new trial, with the following memorandum: In my opinion, the misconduct of the prose*778cutor in this case, including his improper questioning of witnesses regarding uncharged crimes in direct contravention of the trial court’s repeated directions to refrain from such inquiry, and his numerous prejudicial statements during summation, deprived the defendant of a fair trial (People v Stewart, 92 AD2d 226; People v Connor, 69 AD2d 908).